Citation Nr: 9928033	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-39 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
hemorrhoids, currently rated as noncompensably disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to 
September 1953.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
hearing loss and for tinnitus.  That decision also denied a 
claim for a compensable rating for hemorrhoids, and 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of shrapnel wounds of the hands. 

In a June 1997 RO rating decision, service connection was 
established for bilateral hearing loss and for tinnitus.  
Thus, those issues are no longer in appellate status. 

In May 1998, the RO established service connection for PTSD 
and assigned a 30 percent rating.  The veteran appealed the 
initial rating assigned and in February 1999, the RO assigned 
a 50 percent rating, effective from the date of the claim.  
In cases where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, (1999).  

The application to reopen a claim for service connection for 
residuals of shell fragment wounds on the basis of new and 
material evidence will be addressed in the REMAND portion of 
the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran's PTSD is currently manifested by total 
occupational and social impairment due to such symptoms as 
nightmares, difficulty sleeping and night-sweats, flashbacks, 
depression, short temper, anxiousness, and crying spells with 
severe impairment of memory, thought processes and 
concentration; suicidal ideation and inability to obtain or 
retain employment are demonstrated.  

3.  Residuals of hemorrhoidectomy currently include a large 
or thrombotic, hemorrhoid with evidence of frequent 
recurrences that cause impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1998).

2.  The criteria for a 10 percent evaluation for residuals of 
hemorrhoidectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the issues 
involving PTSD and hemorrhoids are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran claims that a service-
connected disability is more severely disabling than as 
rated, the claim is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained and that no further 
assistance to the veteran with respect to these claims is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. 

I.  PTSD

In March 1998, the veteran requested service connection for 
PTSD and submitted a July 1997 mental health assessment 
report from the Center for Human Services.  According to that 
report, a clinical social worker had examined the veteran and 
gave provisional Axis I diagnoses of PTSD and major 
depression, severe, without psychotic features.  The clinical 
social worker assigned a Global Assessment of Functioning 
(GAF) score of 45, indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  The examiner noted 
that the highest GAF score in the past year was 50.  The 
examiner noted that the PTSD was especially severe because 
the veteran was currently trapped in a helpless situation 
where all of his past combat-related issues were currently 
overwhelming him.  The examiner reported daily nightmares, 
periods of uncontrolled crying, intrusive thoughts of combat, 
intense anxiety, isolation, severe depression, concentration 
problems, and history of impulsive high-risk behaviors, 
always on guard, and that the veteran had suicidal ideation.  
The examiner also noted that the veteran felt helpless and 
hopeless and admitted to suicidal ideation but refused to 
discuss the matter for fear of involuntary hospitalization.  

In April 1998, the June 1997 clinical report from Center for 
Human Services was resubmitted; however, it then also bore 
the signature of N. N. Ghaly, M.D.  Also submitted in April 
1998 was an excerpt from a Board decision involving another 
veteran wherein the Board had granted a 100 percent schedular 
rating for PTSD based partly on a GAF score of 45.

In May 1998, the RO established service connection for PTSD 
and assigned a 30 percent disability rating.  

In a substantive appeal received in November 1998, the 
veteran argued that he was totally disabled as a result of 
PTSD.  He included an extract taken from Diagnostic and 
Statistical Manual of Mental Disorders DSM-IV that notes that 
GAF scores are assigned for mental illnesses and do not 
consider physical impairment.  Also included was an 
additional copy of a Board decision submitted earlier. 

A December 1998 VA PTSD examination report notes that the 
examiner, a VA social worker, performed the examination at 
the veteran's residence.  The examiner noted that the 
veteran, a quadriplegic, was being cared for by an aide.  His 
room resembled a hospital room with all kinds of hospital 
equipment to meet his needs.  Despite current conditions, the 
veteran was very pleasant, articulate, and cooperative.  The 
examiner felt him to be a good informant.  The veteran, his 
spouse, daughter and her three children all lived at that 
address.  The examiner noted that the veteran had been an 
attorney and a judge.  He had retired from the bench in 1992 
and was then injured in a vehicle accident in January 1993 
that left him paralyzed.  He had once been a heavy drinker, 
but had not drunk in 20 years.  Other medical conditions 
included tinnitus.  Current stressors that related to combat 
included nightmares, difficulty sleeping, night-sweats, 
flashbacks, depression, short temper, anxiousness and crying 
spells.  He was very anxious when he had to leave the house.  
No diagnosis was provided.

A VA examination was conducted the following day at the 
veteran's home by a VA staff physician.  The physician noted 
the previously reported symptoms and also found that there 
was no evidence of thought blocking, hallucination or 
delusion.  The examiner explained that the veteran coped with 
his PTSD for many years, but after being severely injured in 
1993, his PTSD symptoms overwhelmed him.  The examiner found 
that neurological deficits destroyed the veteran's defenses 
thus enabling his emotional symptomatology to come to the 
surface much more easily.  The examiner reported that the 
veteran's memory, thought processes, and concentration had 
become severely impaired.  The examiner also felt that the 
veteran might have displayed some organicity even before the 
paralyzing accident.  The examiner noted that the veteran 
currently received private treatment at his home through the 
Center for Human Services and that he took St. John's Wort 
for relief of PTSD symptoms.  The examiner noted that a 
Mississippi Combat Scale indicated that the veteran's PTSD 
was severe.  The Axis I diagnosis was PTSD, severe, chronic.  
The GAF score remained 45.  The examiner reported, in 
conjunction with the GAF score, that the veteran was severely 
industrially impaired and was unemployable.  

In February 1999, the RO assigned a 50 percent disability 
rating for PTSD, effective from March 1998.

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998), 
PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

The Board finds that the veteran's PTSD is currently 
manifested by nightmares, difficulty sleeping and night-
sweats, flashbacks, depression, short temper, anxiousness, 
and crying spells, with severe impairment of memory, thought 
processes, and concentration.  Suicidal ideation and 
inability to obtain or retain employment are demonstrated.  
His recent GAF score is 45.  

Of particular interest is the VA examination report of 
December 1998.  The mental health examiner found severe 
impairment of memory, thought and concentration at that time.  
The veteran was specifically found to be overwhelmed by his 
PTSD and he was felt to be severely industrially impaired and 
unemployable.  This description suggests rather strongly that 
the criteria for a 100 percent rating for PTSD have been 
approximated in this case.  After consideration of all the 
evidence, the Board finds that the veteran's PTSD symptoms 
approximate the criteria for a 100 percent schedular rating. 

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") in 
Fenderson v. West, 12 Vet. App. 119, (1999).  The Board 
finds, however, that the veteran's PTSD has been 100 percent 
disabling since the time he filed his claim.  

II.  Increased rating for Hemorrhoids

The veteran's service medical records indicate that he 
underwent a hemorrhoidectomy in August 1952.  No further 
complaints were noted at the time of separation in September 
1953.  In a December 1953 rating decision, service connection 
was established for hemorrhoidectomy, and a noncompensable 
rating was assigned on the basis of no clinical findings.  An 
October 1955 VA examination report notes a complaint of 
rectal burning and bleeding and staining of clothing.  Small 
external hemorrhoids and some loss of sphincter control were 
found to be residuals of hemorrhoidectomy.  In contrast, a 
February 1956 proctology examination performed on a referral 
basis by John Bower, M.D., indicates that there were no 
internal or external hemorrhoids or other symptoms associated 
with hemorrhoidectomy.  There were no fissures or fistula.  
Sphincter muscle tone was good.  Some bleeding of unknown 
origin was noted, as well as some anal papillitis.  A 
February 1956 RO decision continued the noncompensable 
rating.  

In January 1994, the veteran requested that his hemorrhoid 
condition be reevaluated.  He reported that his quadriparesis 
exacerbated the hemorrhoid symptoms.  

A February 1995 VA rectal examination report notes that the 
veteran was quadriplegic, which rendered him incontinent of 
feces and required the use of suppositories.  The examiner 
reported a "good sized internal/external hemorrhoid" and 
noted that there was no tone at the sphincter muscle.  There 
were also two small internal hemorrhoids but no fissures or 
fistula.  The examiner noted that no bleeding was 
encountered.

In June 1995, the RO continued the noncompensable rating for 
hemorrhoidectomy under Diagnostic Code 7336.  

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a noncompensable rating is provided for 
hemorrhoids that are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  Persistent bleeding 
with anemia, or with fissures, warrants a 20 percent rating.  
38 C.F.R. § 4.114, Code 7336 (1998).

The medical evidence of record indicates that there is "good 
sized" external hemorrhoid and two small internal 
hemorrhoids.  As noted above, to be compensable, hemorrhoids 
must be large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The Board 
finds that the description of a "good sized" hemorrhoid 
suggests a large hemorrhoid.  Furthermore, although there is 
no evidence concerning whether there is redundant tissue, the 
veteran has complained of recurrent hemorrhoids.  Thus, after 
consideration of all of the evidence, the Board finds that 
the criteria for a 10 percent rating for residuals of a 
hemorrhoidectomy are met.  Because persistent bleeding with 
anemia or fissures is not shown, a higher rating is not 
assignable.

The RO determined that the veteran's claims for higher 
evaluations for his service-connected disabilities did not 
warrant referral to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The Board concurs.  The evidence does not 
present such an unusual disability picture, with such related 
factors as marked interference with employment or of frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The veteran 
and his representative have provided no specific arguments or 
facts in support of a claim for an extraschedular evaluation.  
Therefore, an extraschedular rating is not warranted.


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 10 percent evaluation for hemorrhoids is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

In June 1995, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for shrapnel wounds to both hands.  The Court, in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), defined the 
criteria for reopening a previously denied claim.  The Court 
held that with respect to the newly submitted evidence, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Colvin, at 
174.

In the case at hand, the RO clearly relied on the Colvin test 
in determining that new and material evidence had not been 
submitted.  The June 1995 rating action, a September 1995 
statement of the case, and a June 1997 supplemental statement 
of the case contain the following language:

To justify a reopening of a claim on the basis of 
new and material evidence, there must be a 
reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both 
new and old, would change the outcome.  There is 
no reasonable possibility that the new evidence 
submitted in connection with the current claim 
would change our previous decision.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the court's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

While the RO cannot be criticized for relying on Colvin, in 
view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for shell fragment wounds must be 
remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1998), rather than under Colvin. 

The case is consequently REMANDED for the following actions:

1.  The RO should re-adjudicate the issue of 
whether new and material evidence has been 
submitted sufficient to reopen the claim for 
entitlement to service connection for shell 
fragment wounds.  In light of the Hodge decision, 
the RO should consider whether the evidence 
submitted by the veteran is "new and material" 
as defined under 38 C.F.R. § 3.156(a) (1998), 
rather than under the Colvin standard. 

2.  If action taken remains adverse to the 
veteran, he and his accredited representative 
should be furnished a supplemental statement of 
the case and afforded an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

